DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 10/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “a fourth reflective film, an entirety of the fourth reflective film being provided on or above the third reflective film” (line 15-16) is vague and renders the claims indefinite. Claim cites “a first reflective film, an entirety of the first reflective film being provided on the first surface of the first substrate, and a second reflective film, an entirety of the second reflective film being provided on or above the first reflective film” (line 5-8) and “a third reflective film, an entirety of the third reflective film being provided on the second surface of the first substrate” (line 13-14). So the 

Claims 2 and 7-11 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman et al (GB 927477) in the view of Needham et al (US 20020167730).

Regarding Claim 1, Hyman teaches an optical device (fig. 2; page 1, left col. line 9-15) comprising:

a first substrate having a transmissive property (fig. 2, 20; page 3, line 77-84, The lengths and/or materials of the inner supporting members 12, 20 and 29 are so chosen 

a first wavelength variable interference filter (fig. 2, B) including:

a first reflective film (fig. 2, 18), an entirety of the first reflective film being provided on the first surface of the first substrate (fig. 2, 18, 20), and 

a second reflective film (fig. 2, 17), an entirety of the second reflective film being provided on or above the first reflective film, a center area of the second reflective film being located above a center area of the first reflective film via a first air gap (fig. 2, 17, 18); and 

a second wavelength variable interference filter (fig. 2, C) including:

a third reflective film (fig. 2, 22), an entirety of the third reflective film being provided on the second surface of the first substrate (fig. 2, 22, 20); and 

a fourth reflective film (fig. 2, 24), an entirety of the fourth reflective film being provided on or above the third reflective film, a center area of the fourth reflective film 
 
But Hyman does not specifically disclose that wherein a periphery area of the second reflective film being stacked on a periphery area of the first reflective film via another film; a periphery area of the fourth reflective films being stacked on a periphery area of the third reflective film via another film.

However, Needham teaches an optical filter (abstract; figs. 1-2), wherein a periphery area of the second reflective film being stacked on a periphery area of the first reflective film via another film; a periphery area of the fourth reflective films being stacked on a periphery area of the third reflective film via another film (fig. 2, 31, 32, 42 -- reflective films; 33- periphery areas).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Hyman by the optical filter of Needham for the purpose of providing of an optical wavelength filter, wherein each cavity can be tuned to a particular wavelength independently of the other cavity (¶[0022], line 1-5).

Regarding Claim 2, Hyman -Needham combination teaches the optical device according to claim 1, wherein



the second wavelength variable interference filter (fig. 2, 40; fig. 10, 32, 50, 60B, as disclosed in Needham) includes a third electrode provided on the third reflective film and a fourth electrode provided on the fourth reflective film (fig. 8, 30, 50, 54, 60, 80; fig. 10, 50, 60B, --60A and 60B have same structures of 60 of fig. 8, as disclosed in Needham), the third electrode and the fourth electrode face each other with the second gap in between (see 44 in fig. 8, as disclosed in Needham), 

the first substrate includes a first through-hole that passes through the first substrate from the first surface to the second surface (fig. 12, 50, 91, --the apertures 91 are in, as disclosed in Needham), and one of the first electrode and the second electrode conducts electricity to one of the third electrode and the fourth electrode through the first through-hole (¶[0063], line 1-8, Spacers 91, preferably three, larger than the spacers 90, are placed in location pits in the moveable mirror assembly 60B through the apertures in the fixed mirror assembly 50. The moveable mirror assembly 60A is then lowered onto its location spacers and clamped in position. Electrical connections are then established as before, as disclosed in Needham).

Regarding Claim 7, Hyman -Needham combination teaches the optical device according to claim 1, wherein the first wavelength variable interference filter is configured to change a dimension of the first air gap and thus to make a first transmission wavelength, which is a wavelength of light that is caused to pass through the first wavelength variable interference filter, to be changed in a range from a first wavelength to a second wavelength that is longer in wavelength than the first wavelength, and the second wavelength variable interference filter is configured to change a dimension of the second gap and thus to make a second transmission wavelength, which is a wavelength of light that is caused to pass through the second wavelength variable interference filter, to be changed in a range from a third wavelength that is longer in wavelength than the first wavelength and is shorter in wavelength than the second wavelength to a fourth wavelength that is longer in wavelength than the second wavelength.

(The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only 
Further, in product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Hyman -Needham combination is same to that recited in the claim 1, then it is expect the transmission functions provided by Hyman -Needham combination have same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 8, Hyman -Needham combination teaches the optical device according to claim 7, wherein a distance between the first reflective film and the third reflective film is 300 times or more a center wavelength in a wavelength region from the first wavelength to the fourth wavelength (fig. 2, 18, 20, 22, as disclosed in Hyman; --the length of 20 is the distance between the second reflective film and the third reflective film, choosing a distance between the two filters is seen as a routine design procedure for a skilled person. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).



Regarding Claim 10, Hyman -Needham combination teaches the optical device according to claim 1, wherein a distance between the first reflective film and the third reflective film (fig. 2, 18, 22, as disclosed in Hyman) is longer than a distance between the first reflective film and the second reflective film (fig. 2, 17, 18, as disclosed in Hyman) and is longer than a distance between the third reflective film and the fourth reflective film (fig. 2, 22, 24, as disclosed in Hyman).

Regarding Claim 11, Hyman -Needham combination teaches an electronic apparatus comprising: an optical device according to claim 1; and a control unit that controls the optical device (¶[0024], line 1-5, The lengths of the two cavities are adjustable by displacement of mirrors located one on each side of a fixed mirror, the moveable mirrors being displaced by actuation means which is controllable to permit 

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 7-11 have been considered but are moot because the arguments do not apply to references being used in instant new rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872